

113 S2863 IS: Transparency in Education Act
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2863IN THE SENATE OF THE UNITED STATESSeptember 18, 2014Mr. Flake (for himself, Mr. McCain, Mr. Hatch, Mr. Isakson, and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Secretary of Education to complete a data analysis on the impact of the proposed
			 rule on gainful employment prior to issuing a final rule on gainful
			 employment.1.Short titleThis Act may be cited as the Transparency in Education Act.2.Data analysis requirement for final rule on gainful employment(a)In generalThe Secretary of Education shall not issue a final rule or otherwise implement the proposed rule
			 published by the Department of Education in the notice of proposed
			 rulemaking in the Federal Register on March 25, 2014 (79 Fed. Reg. 16426
			 et seq.), or any other proposed rule that amends parts 600 or 668 of title
			 34, Code of Federal Regulations, with respect to gainful employment
			 programs, until 90 days after—(1)the Secretary of Education publishes a complete data analysis—(A)on the impact of such proposed rule (including the debt-to-earnings and programmatic cohort default
			 rate measures) on all postsecondary education programs and students at all
			 categories of institutions of higher education that participate in a
			 program under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070
			 et seq.), including the impact on—(i)students who receive Federal Pell Grants under section 401 of the Higher
			 Education Act of 1965 (20 U.S.C. 1070a);(ii)minority students;(iii)students over age 24;(iv)students who are veterans;(v)independent students; and(vi)dependent students; and(B)in a format similar to the Gainful Employment 2012 Informational Rate Calculations published by the
			 Department of Education; and(2)the Comptroller General of the United States issues a report that reviews such data analysis for
			 data accuracy and completeness.(b)DefinitionsFor purposes of this section:(1)Independent studentThe term independent student has the meaning given the term in section 480(d) of the Higher Education Act of 1965 (20 U.S.C.
			 1087vv(d)).(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C.
			 1002), except that the term does not include institutions described in
			 subparagraph (C) of such section 102(a)(1).(3)VeteranThe term veteran has the meaning given the term in section 480(c) of the Higher Education Act of 1965 (20 U.S.C.
			 1087vv(c)).